Citation Nr: 0706731	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  98-14 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 1, 1996, 
for an award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to April 1984.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In this rating decision, 
the RO granted entitlement to a TDIU, effective October 1, 
1996.  The veteran timely appealed the effective date of this 
award to the Board.  In an August 2000 Board decision, the 
Board, in part, denied an effective date prior to October 1, 
1996, for the award of TDIU benefits.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in October 2001, the 
Court vacated the Board's August 2000 decision and remanded 
the case to the Board for further adjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-576, 114 Stat. 2096 (2000).

In a June 2002 decision, the Board again denied the veteran's 
claim for an effective date earlier than October 1, 1996, for 
the award of TDIU benefits.  The veteran again appealed to 
the Court, and by Order in February 2003, the Court vacated 
the June 2002 Board decision and remanded for VCAA notice.  
In February 2004, the matter was remanded by the Board to 
ensure compliance with the VCAA.  

In a January 2006 decision, the Board again denied the 
veteran's claim for an effective date earlier than October 1, 
1996, for the award of TDIU benefits.  The veteran again 
appealed to the Court, and by Order in August 2006, the Court 
vacated the January 2006 Board decision and remanded for 
compliance with the instructions in the joint motion  

The Board also notes that the record shows that in September 
2000 the veteran appointed a private attorney, R.E.B., to 
represent him in this appeal.  In August 2003, the Board 
informed the veteran in writing that Mr. R.E.B.'s authority 
to represent VA claimants had been revoked and that VA could 
no longer recognize him as the veteran's representative.  The 
Board also provided the veteran with the necessary 
information to appoint a new representative and informed him 
that if he and/or a newly appointed representative did not 
respond within 30 days, the Board would assume the veteran 
wanted to represent himself and proceed with the appeal.  No 
response has been received from the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The August 2006 Joint Remand of the veteran and VA (which was 
the basis for the August 2006 Court vacate of the Board's 
January 2006 decision) discusses VA's failure to take action 
to obtain all records associated with the veteran's claim for 
Social Security Administration (SSA) benefits.  VA has been 
directed via the Joint Remand and Court Order to take such 
action.  

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished with 
an appropriate VCAA letter as to 
entitlement to an earlier effective date 
for a TDIU, to ensure compliance with all 
notice requirements set forth in the VCAA 
and its implementing regulations.  This 
letter should also advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be 
advised to submit all pertinent evidence 
in his possession.

2.  The RO should request all records 
associated with the veteran's claim for 
Social Security disability benefits, to 
include all administrative 
determinations and copies of all 
medical records associated with the 
claim.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought is 
warranted.  The veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



